Exhibit Management’s Discussion and Analysis of Financial Condition and Results of Operations For the Three Months Ended March 31, 2008 This Management’s Discussion and Analysis should be read in conjunction with Goldcorp’s unaudited interim consolidated financial statements for the three months ended March 31, 2008 and related notes thereto which have been prepared in accordance with Canadian generally accepted accounting principles. This Management’s Discussion and Analysis contains “forward-looking statements” that are subject to risk factors set out in a cautionary note contained herein. All figures are in United States dollars unless otherwise noted. This Management’s Discussion and Analysis has been prepared as of May 2, 2008. FIRST QUARTER HIGHLIGHTS · Gold production of 521,900 ounces compared with 552,900 ounces in 2007(1). · Gold sales of 517,800 ounces, compared with 527,000 ounces in 2007(1). · Total cash costswere $240 per gold ounce, net of by-product copper and silver credits, compared with $217 per ounce in 2007(1)(2). · Net earnings amounted to $229.5 million ($0.32 per share), compared to $124.9 million ($0.18 per share) in 2007. Adjusted net earnings (3) amounted to $164.7 million ($0.23 per share) for the quarter compared with adjusted net earnings of $82.8 million ($0.12 per share) in the prior year. · Operating cash flows of $216.3 million, compared to $111.3 million in 2007. Operating cash flows before working capital changes of $239.1 million compared to $176.8 million in 2007. · Dividends paid of $31.9 million for the quarter (2007 – $31.6 million). (1) Continuing operations. (2) The Company has included a non-GAAP performance measure, total cash cost per gold ounce, throughout this document. The Company reports total cash costs on a sales basis. In the gold mining industry, this is a common performance measure but does not have any standardized meaning, and is a non-GAAP measure. The Company follows the recommendations of the Gold Institute standard. The Company believes that, in addition to conventional measures prepared in accordance with GAAP, the Company and certain investors use this information to evaluate the Company’s performance and ability to generate cash flow. Accordingly, it is intended to provide additional information and should not be considered in isolation or as a substitute for measures of performance prepared in accordance with GAAP. Refer to page 21 for a reconciliation of total cash costs to reported operating expenses. (3) Adjusted net earnings is a non-GAAP measure. The Company believes that, in addition to conventional measures prepared in accordance with GAAP, the Company and certain investors use this information to evaluate the Company’s performance. Accordingly, it is intended to provide additional information and should not be considered in isolation or as a substitute for measures of performance prepared in accordance with GAAP. Refer to page 21 for a reconciliation of adjusted net earnings to reported net earnings. GOLDCORP - 1 Management’s Discussion and Analysis (in United States dollars, tabular amounts in millions, except where noted)OVERVIEW Goldcorp is a leading gold producer engaged in gold mining and related activities including exploration, extraction, processing and reclamation. The Company’s assets are comprised of the Red Lake, Porcupine and Musselwhite gold mines in Canada, the Alumbrera gold/copper mine (37.5% interest) in Argentina, the El Sauzal and Los Filos gold mines and the Luismin gold/silver mines in Mexico, the Marlin gold/silver mine in Guatemala, the San Martin gold mine in Honduras, the Marigold gold mine (67% interest) and the Wharf gold mine in the United States.
